Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 18 May 1781
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Monsieur
                            A Paris le 18. May 1781.
                        
                        Je suis très flatté que le Marquis de La Rouerie m’ait procuré la lettre que vous m’avez fait l’honneur de
                            m’écrire et me donne l’occasion de vous dire moi-même ce que j’ai répété bien des fois, dans des assemblées très
                            nombreuses sur l’idée que j’avois de vos rares talens, sur votre patience, sur votre fermeté raisonnée et sur ce courage
                            d’esprit qui ne se rencontre pas toujours avec la valeur du corps qui vous a confirmé l’estime de tous ceux qui ont servi
                            sous vos ordres. Je n’entrerai pas dans un plus grand détail. Je ne ferois que répéter ce que toute l’Europe a dit de vos
                            talens et de votre mérite. 
                        Les éloges que vous faites du marquis de La Rouerie me font le plus grand plaisir et je vois que je ne me
                            suis pas trompé sur son compte. Il est homme de condition, a une fortune honnête, est fort désinteresse et fort estimé de
                            son Chef et de ses camarades dans le Régiment des Gardes. Il a été fort regretté, quand il en est sorti. Ils sont tous
                            très flattés de ce qu’il a mérité vos bontés et votre estime. Il auroit aprésent le rang de Lieutenant Colonel et pendant
                            la guerre avec ses talens et sa volonté, il n’en seroit pas resté là. Il part d’ici pour aller vous rejoindre avec une
                            joye incroyable. Il a fait les plus grands efforts pour rassembler chez ses parens et ses amis tout ce qu’il a pu pour
                            mettre la légion que vous lui avez confiée; en état de servir. Il avoit la plus grande impatience d’aller rejoindre son
                            général. Il a pour ce général beaucoup de respect et toute la confiance possible. Je prends donc,
                            Monsieur, la liberté de vous le recommander et de vous remercier de la protection que vous lui accordez. J’ai beaucoup
                            raisonné avec lui sur les affaires de l’Amerique Il m’a rendu un compte très fidel et par son récit
                            j’ai encore plus admiré son général et j’ai vu que je ne m’étois pas trompé dans le jugement que j’en
                            avois porté. 
                        Je n’ai point laissé ignorer au Roy ce que vous m’avez fait l’honneur de me mander au sujet du Marquis de La
                            Rouerie et sur le compte que je lui en ai rendu, le Roy vient de lui accorder une grande distinction en le décorant de la
                            Croix de St Louis qu’il n’auroit pu encore obtenir étant dans le Regiment des Gardes; mais le bien que vous m’avez mandé
                            de lui a décidé le Roy à lui accorder cette grace et à lui continuer son rang dans le Service, comme s’il avoit fait la
                            guerre en france. Il a avec lui un officier de sa légion qui s’est très bien conduit ici et qui paroit un fort bon sujet.
                            Ils sont venus souvent chez moi. 
                        Je n’ignore pas que vous avez eu à surmonter nombre de difficultés, combien d’obstacles se sont rencontrés pour
                            la formation de votre armée, ce que vous avez eu à combattre. c’est dans ces occasions ou les grands hommes se font
                            connoitre, de ne rien faire de douteux, de ne rien hazarder sans être sûr de réussir, d’en imposer à ses ennemis nombreux
                            par une contenance qui a dérangé leurs projets; Enfin, Monsieur, voila ce que j’ai aperçu et je prends la liberté de vous
                            parler comme un militaire à qui vous avez inspiré tous ces Sentimens. Voila toutes les qualités qu’on doit
                            desirer à un Général; mais il n’est pas toujours maitre des circonstances et dans bien des occasions je
                            sai que vous l’avez éprouvé. Je sai que tous les françois qui sont avec vous pensent comme moi. Je serois
                            charmé si la guerre finie pouvoit vous amener en france. Vous eriez bien reçu par toute la nation et
                            le Maréchal de Biron ne seroit pas des derniers à vous prévenir et à vous assurer
                            lui-même de toute l’estime et la consideration avec lesquelles il a l’honneur d’être Monsieur Votre
                            très humble et très obéissant serviteur 
                        
                            Le maréchal de Biron
                            
                        
                    